Exhibit 10.32

FIRST AMENDMENT TO

STOCKHOLDERS’ AGREEMENT

THIS FIRST AMENDMENT TO STOCKHOLDERS’ AGREEMENT (the “First Amendment”) is made
as of the 26th day of June, 2008 among Vestar Capital Partners IV, L.P. (“VCP”),
Vestar Cup Investment, LLC (“Vestar Investment”), Vestar Cup Investment II, LLC
(“Vestar Investment II”), SCC Holding Company LLC (“Holdings LLC”), Solo Cup
Company (“New Solo”), Solo Cup Investment Corporation (the “Company”) and the
parties identified on the signature pages hereto as Management Investors (the
“Management Investors”) (VCP, Vestar Investment, Vestar Investment II, Holdings
LLC, New Solo, the Company and the Management Investors, collectively, the
“Parties”).

RECITALS

A. The Parties are each a party to that certain Stockholders’ Agreement dated as
of February 27, 2004 (the “Original Agreement”). Capitalized terms not otherwise
defined in this First Amendment shall have that meaning specified in the
Original Agreement.

B. The Parties have agreed to amend the Original Agreement as more fully set
forth below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

1. The foregoing recitals stated above are incorporated herein by reference.

2. Section 1.2 of the Original Agreement is hereby amended to add a new
definition “Outside Director” to appear after the defined term “Other Capital
Stock Equivalents” and before the defined term “Participating Dividend” as
follows:

“OUTSIDE DIRECTOR” shall mean a VCP Director that is not an employee, manager,
partner, trustee, member, director or officer of VCP, Vestar Investment or
Vestar Investment II.

3. Section 2.5(d) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

(d) FEES. Fees may be paid to any Outside Director(s) serving on the Board, the
New Solo Board or the board of directors of any Subsidiary provided that such
fees may not exceed an aggregate annual amount of $100,000 and further provided
that this provision shall not prohibit reimbursement of reasonable out-of-pocket
expenses incurred by any Director in connection with attendance at each meeting
of the Board and the New Solo Board



--------------------------------------------------------------------------------

3. This Amendment is binding upon and inures the benefit of the heirs,
successors and assigns of the Parties hereto, as applicable, and shall become
effective on the date set forth above.

4. Each of the Parties represents and warrants that the individual signing this
Amendment on its behalf has the requisite authority to bind such party.

5. This Amendment may be executed in any number of original counterparts. Any
such counterpart, when executed, shall constitute an original of this Amendment,
and all such counterparts together shall constitute one and the same Amendment.

6. Except as provided herein, in all other respects said Original Agreement
shall remain in full force and effect.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

Signature Page to Amendment

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment or
caused this Amendment to be executed on its behalf as of the date first written
above.

 

SOLO CUP INVESTMENT CORPORATION By:  

/s/ Robert M. Korzenski

Name:  

Robert M. Korzenski

Title:  

Chief Executive Officer and President

SCC HOLDING COMPANY LLC By:  

/s/ Robert L. Hulseman

Name:   Robert L. Hulseman Title:   Chairman and Chief Executive Officer SOLO
CUP COMPANY By:  

/s/ Robert M. Korzenski

Name:  

Robert M. Korzenski

Title:  

Chief Executive Officer and President

VESTAR CAPITAL PARTNERS IV, L.P. By:   Vestar Associates IV, L.P., its general
partner By:   Vestar Associates Corporation IV, its general partner By:  

/s/ Daniel S. O’Connell

Name:   Daniel S. O’Connell Title:  

Chief Executive Officer

 

3



--------------------------------------------------------------------------------

Signature Page to Amendment

 

VESTAR CUP INVESTMENT, LLC By:   Vestar Capital Partners IV, L.P., its managing
member By:   Vestar Associates IV, L.P., its general partner By:   Vestar
Associates Corporation IV, its general partner By:  

/s/ Daniel S. O’Connell

Name:   Daniel S. O’Connell Title:   Chief Executive Officer VESTAR CUP
INVESTMENT II, LLC By:   Vestar Capital Partners IV, L.P., its managing member
By:   Vestar Associates IV, L.P., its general partner By:   Vestar Associates
Corporation IV, its general partner By:  

/s/ Daniel S. O’Connell

Name:   Daniel S. O’Connell Title:   Chief Executive Officer MANAGEMENT
INVESTORS:

/s/ Robert M. Korzenski

Robert M. Korzenski

/s/ Thomas A. Pasqualini

Thomas A. Pasqualini

/s/ Jan Stern Reed

Jan Stern Reed

 

4